
	
		II
		Calendar No. 225
		112th CONGRESS
		1st Session
		H. R. 2940
		IN THE SENATE OF THE UNITED
		  STATES
		
			November 7, 2011
			Received; read the first time
		
		
			November 8, 2011
			Read the second time and placed on the
			 calendar
		
		AN ACT
		To direct the Securities and Exchange
		  Commission to eliminate the prohibition against general solicitation as a
		  requirement for a certain exemption under Regulation D.
	
	
		1.Short titleThis Act may be cited as the
			 Access to Capital for Job Creators
			 Act.
		2.Modification of
			 exemption
			(a)Removal of
			 restrictionSection 4(2) of
			 the Securities Act of 1933 (15 U.S.C. 77d(2)) is amended by
			 adding before the period the following: , whether or not such
			 transactions involve general solicitation or general
			 advertising.
			(b)Modification of
			 rulesNot later than 90 days
			 after the date of the enactment of this Act, the Securities and Exchange
			 Commission shall revise its rules issued in
			 section
			 230.506 of title 17, Code of Federal Regulations, to provide
			 that the prohibition against general solicitation or general advertising
			 contained in section 230.502(c) of such title shall not apply to offers and
			 sales of securities made pursuant to section 230.506, provided that all
			 purchasers of the securities are accredited investors. Such rules shall require
			 the issuer to take reasonable steps to verify that purchasers of the securities
			 are accredited investors, using such methods as determined by the
			 Commission.
			
	
		
			Passed the House of
			 Representatives November 3, 2011.
			Karen L. Haas,
			Clerk
		
	
	
		November 8, 2011
		Read the second time and placed on the
		  calendar
	
